Citation Nr: 1400744	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-17 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for status post right thumb arthroscopic surgery with residual scar (right thumb disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from December 1978 to May 2010. 	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The right thumb disability is manifested by no gap between the right thumb pad and the fingers with the thumb attempting to oppose any finger, even considering any additional limitation of motion from pain and repetitive motion.


CONCLUSION OF LAW

Throughout the course of this appeal, the criteria for a compensable disability rating for right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

In this case, the Veteran is appealing the initial rating assigned following the award of service connection for his thumb disability.  As such, his claim was for service connection.  As that claim has been proven, the purpose of the notice requirements were satisfied, and no further notice under the VCAA is necessary in the immediate appeal of the downstream issue of the rating that has been assigned for this disability.  

With respect to the duty to assist, the Veteran's service treatment records are associated with the file, together with his post service VA treatment records.  He also has been examined in connection with the matter, the report from which contains the pertinent clinical findings that permit an informed appellate review.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Accordingly, the Board may proceed to a decision on the merits.  


Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An August 2010 rating action granted service connection for a right thumb disability and assigned a noncompensable evaluation under DC 5228, effective June 1, 2010.  

DC 5228 provides a zero percent (non-compensable) rating for limitation of motion of the thumb with a gap of less than 1 inch (2.5 centimeters (cm)) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A minimum 10 percent rating is assigned for a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  These ratings are assigned for both the major (dominant) and minor (non-dominant) hands.  See 38 C.F.R. § 4.71a, DC 5228.

The Veteran underwent a VA examination in February 2010 during service.  He reported right thumb pain.  He noted swelling, heat, redness and tenderness.  He stated that pain, weakness, and fatigue were more noticeable during flare-ups.  He reported right thumb surgery in service.  The examiner noted that the right thumb was rendered non-examinable at that time due to the recent surgical intervention.  

The Veteran underwent another VA examination in August 2010.  He reported that prolonged activities such as writing, typing and grasping caused flare-ups of pain without permanent impairment.  

Upon physical examination, there was no ankylosis.  Flexion was to 30 degrees, and extension was to 40 degrees with increased laxity in mobility of the first metacarpophalangeal (MCP) joint on the right side.  The thumb pad faced the finger pad and there was no limitation of motion of the thumb.  There was no gap between tip of thumb and fingers or tips of the fingers and proximal transverse crease of palm or thumb pad in opposing fingers.  There was no additional limitation with repetitive use times three.  There was no change of range of motion with right thumb MCP joint.  There was a well-healed linear surgical scar, which was superficial and stable, two and a half inches on the dorsal aspect of the thumb and one inch long palmar aspect of the thumb.  The examiner diagnosed joint capsule laxity on the ulnar side of the first MCP joint on the right thumb with residual surgical repair.  

The Veteran underwent another VA examination in April 2013.  The Veteran reported pain at the base of the right thumb with twisting motion and repetitive use of the right thumb.  He complained of frequently dropping things due to decreased grip in the right hand.  

Upon physical examination, there was no limitation of motion or evidence of painful motion of the thumb.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and fingers post-test.  There was no gap between any fingertips and proximal transverse crease of the palm in attempting to touch the palm with fingers post-test. There was no functional loss or function impairment of the fingers or thumb.  There was no additional limitation in range of motion of any fingers or thumb following repetitive use testing.  There was no tenderness or pain to palpation for joint or soft tissue of the fingers or thumb.  There was no ankylosis.  The examiner found that the right thumb disability had no impact on the Veteran's ability to work.  

A review of the pertinent evidence and rating criteria establishes that entitlement to a compensable rating for this disability is not warranted.  As indicated above, the evidence does not show a gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.  


The Board has considered the Veteran's right thumb disability under DC 5010, for degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  However, a separate 10 percent rating may not be granted under DC 5010 as the Veteran has not been diagnosed with degenerative arthritis. 

The Board has also considered whether a higher rating may be granted based upon painful motion, as indicated by 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although the Veteran has reported flare ups and pain, the April 2013 VA examiner noted that the Veteran did not have any functional loss or functional impairment of the thumb.  There was no limitation of motion or evidence of painful motion for the thumb.  There was no additional limitation in range of motion of any fingers or thumb following repetitive use testing.  Thus, there is no showing of any functional impairment which would warrant a higher rating for the Veteran's complaints of pain, and the provisions of 38 C.F.R. § 4.59 and Burton are not for application in this case.

The Board has considered the Veteran's right thumb disability under all other potentially applicable diagnostic codes; however, the Veteran's disability only involves his thumb and the evidence shows his disability is not manifested by ankylosis.  Therefore, DCs 5224, which evaluates ankylosis of the thumb, and DCs 5229 and 5230, which evaluate limitation of motion of the index, long, ring, and little fingers, are not for application in this case.

Finally, the Board has considered whether a separate rating for the Veteran's right thumb scar is warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The August 2010 and April 2013 VA examination reports indicate that there was a scar.  In October 2012, the Veteran's representative indicated that the Veteran's scar was painful and tender.  However, the August 2010 VA examination findings do not reflect that the scar was painful or tender.  Moreover, the April 2013 VA examiner found that there was no painful or unstable scar.  In light of the above, the Board concludes there is no tender or painful scar to permit a rating, and it is not of sufficient depth or size to warrant an evaluation on that basis.  

Based on the evidence and analysis above, the criteria for a compensable schedular rating for the service-connected right thumb disability are not met.  Further, because the criteria for a compensable rating were not met during any distinct period during the course of the appeal, the assignment of "staged ratings" is not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's right thumb disability claim decided here.  The Veteran has not reported unusual or exceptional features associated with his right thumb disability and the discrete manifestations of the right thumb disability, i.e., limitation of motion of the right thumb, are contemplated by the rating criteria.  The Veteran's thumb presents no gap between the thumb pad and the fingers and range of motion is not limited by pain.  The rating criteria are therefore adequate to evaluate the disabilities, and referral for consideration of extraschedular rating is not warranted.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  There is no indication that the Veteran has been hospitalized for the right thumb condition following service.  As to employment, in April 2013, the examiner found that the right thumb disability had no impact on the Veteran's ability to work.  Therefore, the Veteran's right thumb disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected right thumb disability on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue before the Board.


ORDER

Entitlement to an initial compensable evaluation for right thumb disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


